 
EXHIBIT 10.19
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into as of
January 1, 2013 (the “Effective Date”) by and between CytRx Corporation, a
Delaware corporation (“Employer”), and Daniel Levitt, M.D., Ph.D., an individual
and resident of the State of California (“Employee”).
 
WHEREAS, Employer desires to employ Employee, and Employee is willing to be
employed by Employer, on the terms set forth in this Agreement.
 
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
 
1. Employment.  Effective as of the Effective Date, Employer shall continue to
employ Employee, and Employee shall continue to serve, as Employer’s Chief
Medical Officer on the terms set forth herein.  As of the Effective Date,
Employer shall also be promoted to the title of Executive Vice President.
 
2. Duties; Places of Employment.  Employee shall perform in a professional and
business-like manner, and to the best of his ability, the duties described on
Schedule 1 to this Agreement and such other duties as are mutually agreed to
from time to time by Employee and Employer’s President and Chief Executive
Officer.    Subject to the succeeding sentences, Employee’s services hereunder
shall be rendered at Employer’s San Francisco office and its corporate offices
in Los Angeles, California, except for travel when and as required in the
performance of Employee’s duties hereunder.      Employee may work remotely from
the San Francisco office and during such time, Employee shall make himself
readily accessible to Employer by telephone, via the Internet or other remote
access, as Employee deems reasonably necessary for the performance of Employee’s
services hereunder.  Employer shall make available to Employee remote computer
access in Employer’s San Francisco office to Employer’s computerized systems and
shall provide technical and hardware support.
 
3. Time and Efforts.  Subject to this Section 3, Employee shall devote all of
his business time, efforts, attention and energies to Employer’s business
.  Employer agrees that Employee may continue to serve as a director on the
board of directors of Aquinox Corp. and as a director and treasurer of the board
of the San Francisco SPCA.  In addition, Employee may serve on the board or
advisory committee of other companies or organizations or provide consulting
services to other companies or organizations, provided in each case that such
company or organization is not directly competitive with Employer and provided
that Employer has consented to such role by Employee, which consent shall not be
unreasonably withheld. Employee shall inform Employer of such services.
 
4. Term.  The term (the “Term”) of Employee’s employment hereunder shall
commence on the Effective Date and shall expire on December 31, 2013, unless
sooner terminated in accordance with Section 6.  Neither Employer nor Employee
shall have any obligation to extend or renew this Agreement.  In the event that
Employer does not offer to extend or renew the Agreement, Employer shall
continue to pay Employee his salary as provided for in Section 5.1 during the
period commencing on the final date of the Term and ending on June 30, 2014.
 
 
 

--------------------------------------------------------------------------------

 
5. Compensation.  As the total consideration for Employee’s services rendered
hereunder, Employer shall pay or provide Employee the following compensation and
benefits:
 
5.1. Salary.  Employee shall be entitled to receive an annual salary of Five
Hundred Twenty Five Thousand Dollars ($525,000), payable in accordance with
Employer’s normal payroll policies and procedures.
 
5.2. Bonus.  Employee is eligible for a bonus for his services during the
Term.  The bonus, payable with respect to calendar year 2013 shall not be less
than $150,000. One half of such bonus (i.e. not less than $75,000) shall be paid
on or before June 30, 2013, and the other half of such bonus (i.e. not less than
$75,000) shall be paid on or before December 31, 2013.
 
5.3. Expense Reimbursement.  (a) Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee’s duties in accordance with Employer’s usual
practices and policies in effect from time to time.  (b) When Employee travels
to Employer’s corporate offices, Employer shall pay for (i) round-trip airfare
and airport parking or other ground transportation to and from the airports, or,
(ii) if driving, the cost of gas and meals, but shall not pay for any other food
or other incidentals except as specifically set forth herein.  During the Term,
Employer shall provide Employee with (i) access to a furnished apartment leased
by Employer in reasonable proximity to Employer’s corporate offices, inclusive
of parking, utilities, cable and Internet access, weekly cleaning and laundry
service, (ii) Employer-paid memberships to (x) a health club reasonably near
Employer’s corporate offices and (y) one airline club, and (iii) the use of a
rental car leased by Employer with Employer-paid insurance for use while in Los
Angeles, California.
 
5.4. Tax Gross-Ups.
 
(a) Travel and Housing Payments.  In the event it shall be determined that any
payment by the Employer to or for the benefit of Employee under Section 5.3(b)
above (whether paid or payable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 5.4) (a “Travel and Housing Payment”) would be subject to
federal or state income or payroll tax (such income and payroll tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Additional Section 5.3(b) Income Tax”), then Employee shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) imposed upon
the Gross-Up Payment, Employee retains an amount of the Gross-Up Payment equal
to the Additional Section 5.3(b) Income Tax imposed upon the Travel and Housing
Payments.
 
(b) Change in Control Payments.  In the event it shall be determined that any
payment or distribution by the Employer to or for the benefit of Employee
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement, including Section 5.3 above, or otherwise, but determined
without regard to any additional payments required under this Section 5.4) (a
“Change in Control Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by Employee with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Employee shall
be entitled to receive an additional payment (a “Parachute Gross-Up Payment”) in
an amount such that after payment by Employee of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Parachute Gross-Up Payment,
Employee retains an amount of the Parachute Gross-Up Payment equal to the Excise
Tax imposed upon the Change in Control Payments
 
(c) Subject to the provisions of Section 5.4(d) hereof, all determinations
required to be made under this Section 5.4, including whether and when a
Gross-Up Payment or a Parachute Gross-Up Payment is required and the amount of
such Gross-Up Payment or Parachute Gross-Up Payment, whichever shall apply, and
the assumptions to be used in arriving at such determination, shall be made by
the certified public accounting firm designated by the Employer (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Employer
and Employee within 15 business days of the receipt of notice from Employee that
there has been a Change in Control Payment or the Travel and Housing Payment is
being treated as taxable income to Employee.  All fees and expenses of the
Accounting Firm shall be borne solely by the Employer.  Any Gross-Up Payment or
Parachute Gross-Up Payment, as determined pursuant to this Section 5.4, shall be
paid by the Employer to Employee within five days of the receipt of the
Accounting Firm’s determination.  Any determination by the Accounting Firm shall
be binding upon the Employer and Employee.  As a result of the uncertainty in
the application of Sections 61 or 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments or Parachute Gross-Up Payments which will not have been made by the
Employer should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that the Employer
exhausts its remedies pursuant to Section 5.4(d) and Employee thereafter is
required to make a payment of any Additional Section 5.3(b) Income Tax or any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Employer to or for the benefit of Employee.
 
 
 

--------------------------------------------------------------------------------

 
(d) Employee shall notify the Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Employer
of the Gross-Up Payment or the Parachute Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than thirty days after
Employee is informed in writing of such claim and shall apprise the Employer of
the nature of such claim and the date on which such claim is requested to be
paid.  Employee shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Employer notifies Employee in writing prior to the
expiration of such period that it desires to contest such claim, Employee
shall:  give the Employer any information reasonably requested by the Employer
relating to such claim,
 
(i) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer,
 
(ii) cooperate with the Employer in good faith in order effectively to contest
such claim, and
 
(iii) permit the Employer to participate in any proceedings relating to such
claim;
 
provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation of the foregoing provisions
to this Section 5.4(d), the Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim.
 
5.5. Vacation.  Employee shall continue to accrue vacation days without loss of
compensation in accordance with Employer’s usual policies applicable to all
employees at a rate of four weeks’ vacation time for each 12-month period during
the Term.
 
5.6. Employee Benefits.  Employee shall be eligible to participate in any
employee benefits made available generally by Employer to all of its employees
under its group plans and employment policies in effect during the Term;
provided, however, that Employee waives coverage in Employer’s group medical
plan.  Schedule 2 hereto sets forth a summary of such plans and policies as
currently in effect.  Employee acknowledges and agrees that, any such plans or
policies now or hereafter in effect may be modified or terminated by Employer at
any time in its discretion.
 
5.7. Payroll Taxes.  Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
 
6. Termination.  This Agreement may be terminated as set forth in this
Section 6.
 
6.1. Termination by Employer for Cause.  Employer may terminate Employee’s
employment hereunder for “Cause” upon notice to Employee.  “Cause” for this
purpose shall mean any of the following:
 
(a) Employee’s breach of any material term of this Agreement; provided that the
first occasion of any particular breach shall not constitute such Cause unless
Employee shall have previously received written notice from Employer stating the
nature of such breach and affording Employee at least 30 calendar days to
correct such breach;
 
(b) Employee’s conviction of, or plea of guilty or nolo contendere to, any
misdemeanor, felony or other crime of moral turpitude;
 
 
 

--------------------------------------------------------------------------------

 
(c) Employee’s conviction of fraud injurious to Employer or its reputation;
 
(d) Employee’s continual failure or refusal to perform his material duties as
required under this Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least 30 calendar
days to correct the same;
 
(e) Employee’s act or omission that, in the reasonable determination of
Employer’s Board of Directors (or a Committee of the Board), indicates alcohol
or drug abuse by Employee; or
 
(f) Employee’s act or personal conduct that, in the judgment of Employer’s Board
of Directors (or a Committee of the Board), gives rise to a material risk of
liability of Employee or Employer under federal or applicable state law for
discrimination, or sexual or other forms of harassment, or other similar
liabilities to subordinate employees.
 
Upon termination of Employee’s employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment, not later than three days after the date of
termination, of any accrued but unpaid salary and unused vacation as provided in
Sections 5.1 and 5.5 as of the date of such termination and any unpaid bonus
that may have been earned or awarded Employee as provided in Section 5.2 prior
to such date.
 
6.2. Termination by Employer without Cause.  Employer may also terminate
Employee’s employment without Cause upon ten days written notice to
Employee.  Upon termination of Employee’s employment by Employer without Cause,
all compensation and benefits to Employee hereunder shall cease and Employee
shall be entitled to (a) payment of (1) any accrued but unpaid salary, the
minimum bonus described in Section 5.2 applied to the base salary as if paid
through the end of the Term, any Tax Gross-Up or Parachute Tax Gross-Up payment
as described in Section 5.4 and unused vacation as of the date of such
termination as required by California law, which shall be due and payable upon
the effective date of such termination, and (2) an amount, which shall be due
and payable within ten days following the effective date of such termination,
equal to six months’ salary as provided in Section 5.1, and (b) continued
participation, at Employer’s cost and expense, for a period of six months
following such termination, in any Employer-sponsored group benefit plans in
which Employee was participating as of the date of termination, provided that,
as a condition to Employer’s obligations under Section 6.2(a)(2) and 6.2(b),
Employee shall have executed and delivered to Employer a Separation Agreement
and General Release in the form attached hereto as Exhibit A.
 
6.3. Death or Disability.  Employee’s employment will terminate automatically in
the event of Employee’s death or upon notice from Employer in event of his
permanent disability.  Employee’s “permanent disability” shall have the meaning
ascribed to such term in any policy of disability insurance maintained by
Employer (or by Employee, as the case may be) with respect to Employee or, if no
such policy is then in effect, shall mean Employee’s inability to fully perform
his duties hereunder for any period of at least 75 consecutive days or for a
total of 90 days, whether or not consecutive.  Upon termination of Employee’s
employment as aforesaid, all compensation and benefits to Employee hereunder
shall cease and Employer shall pay to the Employee’s heirs or personal
representatives, not later than ten days after the date of death or permanent
disability, any accrued but unpaid salary, the minimum bonus described in
Section 5.2 applied to the base salary as if paid through the end of the Term,
any Tax Gross-Up or Parachute Tax Gross-Up payment as described in Section 5.4
and unused vacation as of the date of such termination as required by California
law.
 
7. Confidentiality.  While this Agreement is in effect and for a period of five
years thereafter, Employee shall hold and keep secret and confidential all
“trade secrets” (within the meaning of applicable law) and other confidential or
proprietary information of Employer and shall use such information only in the
course of performing Employee’s duties hereunder; provided, however, that with
respect to trade secrets, Employee shall hold and keep secret and confidential
such trade secrets for so long as they remain trade secrets under applicable
law.  Employee shall maintain in trust all such trade secrets or other
confidential or proprietary information, as Employer’s property, including, but
not limited to, all documents concerning Employer’s business, including
Employee’s work papers, telephone directories, customer information and notes,
and any and all copies thereof in Employee’s possession or under Employee’s
control.  Upon the expiration or earlier termination of Employee’s employment
with Employer, or upon request by Employer, Employee shall deliver to Employer
all such documents belonging to Employer, including any and all copies in
Employee’s possession or under Employee’s control.
 
 
 

--------------------------------------------------------------------------------

 
8. Equitable Remedies; Injunctive Relief.  Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Section 7 of
this Agreement and, accordingly, that Employer shall be entitled to equitable
remedies, including, without limitation, specific performance, temporary
restraining orders, and preliminary injunctions and permanent injunctions, to
enforce such Section without the necessity of proving actual damages in
connection therewith.  This provision shall not, however, diminish Employer’s
right to claim and recover damages or enforce any other of its legal or
equitable rights or defenses.
 
9. Indemnification; Insurance.  Employer and Employee acknowledge that, as the
Executive Vice President and Chief Medical Officer of the Employer, Employee
shall be a corporate officer of Employer and, as such, Employee shall be
entitled to indemnification to the full extent provided by Employer to its
officers, directors and agents under the Employer’s Certificate of Incorporation
and Bylaws as in effect as of the date of this Agreement.  Effective on the
Effective Date, Employer shall maintain Employee as an additional insured under
its current policy of directors and officers liability insurance and shall use
commercially reasonable efforts to continue to insure Employee thereunder, or
under any replacement policies in effect from time to time, during the Term, and
for a period of five years thereafter or, if longer, the date as of which the
statute of limitations on any claim covered by these indemnification rights
expires.
 
10. Severable Provisions.  The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
 
11. Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns and Employee and his
heirs and representatives; provided, however, that neither party may assign this
Agreement without the prior written consent of the other party.
 
12. Entire Agreement.  This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein.  This Agreement
supersedes any and all prior or contemporaneous agreements, written or oral,
between Employee and Employer relating to the subject matter hereof.  Any such
prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of this Agreement.
 
13. Amendment.  No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto and unless such writing is made by an
executive officer of Employer (other than Employee).  The parties hereto agree
that in no event shall an oral modification of this Agreement be enforceable or
valid.
 
14. Governing Law.  This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California’s choice-of-law rules.
 
 
 

--------------------------------------------------------------------------------

 
15. Notice.  All notices and other communications under this Agreement shall be
in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):
 
If to Employer:
 
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California  90049
Facsimile:                  (310) 826-5529
Attention:                  Chief Executive Officer
If to Employee:
 
Daniel Levitt, M.D., Ph.D.
__________________
__________________
 
 

16. Survival.  Sections 4, 5.2, 5.3, 5.4, 6.2, 6.3, 7 through 16, 18 and 20
shall survive the expiration or termination of this Agreement.
 
17. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.  A counterpart executed and transmitted by
facsimile shall have the same force and effect as an originally executed
counterpart.
 
18. Attorney’s Fees.  In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorneys’ fees and other costs of suit (up to a maximum
of $15,000) in addition to any other recoveries.
 
19. No Interpretation of Ambiguities Against Drafting Party.  This Agreement has
been negotiated at arm's length between persons knowledgeable in the matters
dealt with herein.  In addition, each party has been represented by experienced
and knowledgeable legal counsel.  Accordingly, the parties agree that any rule
of law, including, but not limited to, California Civil Code Section 1654 or any
other statutes, legal decisions, or common law principles of similar effect,
that would require interpretation of any ambiguities in this Agreement against
the party that has drafted it, is of no application and is hereby expressly
waived.  The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the parties hereto.
 
20. Section 409A of the Code.  This Agreement is intended to comply with the
applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), and shall be administered in accordance
with Section 409A to the extent Section 409A of the Code applies to the
Agreement. Notwithstanding anything in the Agreement to the contrary,
distributions pursuant to the Agreement that are subject to Section 409A may
only be made in a manner, and upon an event, permitted by Section 409A.
 
The provisions of this Agreement shall be construed and interpreted to avoid the
imposition of any additional tax, penalty or interest under Section 409A while
preserving, to the extent possible, the intended benefits hereunder payable to
Employee.  Employer and Employee agree that any payment made pursuant to this
Agreement due to Employee’s “separation from service” as defined in Section 409A
shall be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code (six
month delay) if and to the extent required to avoid the imposition of any tax,
penalty or interest under Section 409A. Any additional cost to Employee by
reason of such postponement period, including, for example, Employee’s payment
of the cost of health benefits during the postponement period, shall be
reimbursed by the Company to Employee after such period has ended. If Employee
dies during the postponement period prior to the payment of benefits, the
amounts withheld on account of Section 409A shall be paid to Employee’s
beneficiary, or if none, to the personal representative of Employee’s estate
within 30 days after the date of Employee’s death.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.
 

 
“EMPLOYER”
 
CytRx Corporation
 
 
By:    /s/ Steven A.
Kriegsman                                                        
Steven A. Kriegsman
President & Chief Executive Officer
 
 
 
 
“EMPLOYEE”
 
/s/ Daniel Levitt, M.D., Ph.D.
Daniel Levitt, M.D., Ph.D.


